UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8034


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

PAUL SCINTO, SR., a/k/a Chemist,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:01-cr-00059-H-1)


Submitted:   March 27, 2014                 Decided:     April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and    DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Scinto, Sr., Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paul Scinto, Sr., appeals the district court’s orders

denying his petition for a writ of error coram nobis and denying

his motion for reconsideration.            We have reviewed the record and

find   no   reversible     error.      Accordingly,           we    affirm     for    the

reasons stated by the district court.              United States v. Scinto,

No.    4:01-cr-00059-H-1     (E.D.N.C.      Oct.    15    &        30,     2013).      We

dispense    with    oral    argument    because         the        facts    and     legal

contentions   are   adequately      presented      in    the       materials        before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                       2